Citation Nr: 1030863	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-43 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines




THE ISSUE

Legal entitlement to Filipino Veterans Equity Compensation Fund 
benefits.




ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel









INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant alleges that he served in the Recognized Guerilla 
forces in service of the Armed Forces of the United States 
(USAFFE). 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in May 2009 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDING OF FACT

The National Personnel Records Center has certified that the 
Appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The Appellant does not have recognized active military service as 
required to establish eligibility for Filipino Veterans Equity 
Compensation Fund benefits.  38 U.S.C.A. § 501(a) (West 2002 & 
West Supp. 2009); American Recovery and Reinvestment Act § 1002, 
Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 
(2009).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

The U. S. Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty to 
notify and to assist do not apply to a claim if resolution of the 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  As the law is dispositive in the 
instant claim, the VCAA is not applicable. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing Law

The Appellant seeks a one-time payment from the Filipino Veterans 
Equity Compensation Fund under the American Recovery and 
Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 
(enacted February 17, 2009).  Where the eligible person is not a 
United States citizen, the payment will be $9,000.

In order to qualify for the benefit, there must be affirmative 
evidence that the claimant is a "veteran" for the purpose of 
benefits administered by VA, which requires that the claimant 
have qualifying military service.

In Section 1002(d) of the statute, an eligible person has 
qualifying service if he served before July 1, 1946, in the 
organized military forces of the Government of the Commonwealth 
of the Philippines, while such forces were in the service of the 
Armed Forces of the United States, including among such military 
forces organized guerrilla forces; and was discharged or released 
from service under conditions other than dishonorable.

For the purpose of establishing evidence of service, the 
Department of Veterans Affairs may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 

The evidence is a document issued by the service department; and 
the document contains needed information as to length, time and 
character of service; and in the opinion of the Department of 
Veterans Affairs the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the stated requirements, the Department 
of Veterans Affairs will request verification of service from the 
service department.  38 C.F.R. § 3.203(c).

The findings of the U. S. service department verifying a person's 
service are binding on VA for the purpose of establishing service 
in the U. S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 
(1992).  

Facts and Analysis 

The Appellant alleges qualifying service in the recognized 
guerilla forces in service of the Armed Forces of the United 
States. 

As proof of qualifying service, the Appellant submitted his own 
affidavit dated March 1998, asserting that he served as a member 
of the Walter Cushing Guerillas, 2nd Dist. Bn. Bolo Unit, Isabela 
area, 121st Inf. PA USAFIP NL, that he joined as part of a mass 
induction on September 3, 1942, and that when Major Cushing was 
killed, the unit scattered but did not abandon the fight, and 
that he joined the 1st Battalion Infantry. 




The Appellant also submitted the affidavits of two witnesses who 
stated that they served with the Appellant and knew of his 
service in the Walter Cushing Guerilla unit and afterward, as 
well as copies of his membership card for The American Legion and 
World War II Guerilla Recognition Movement of the Philippines, 
and a "Certificate of Service" recognizing participation in the 
Walter Cushing Guerrillas from October 1942 to November 1945.

As none of the documents submitted by the Appellant was issued by 
a U.S. service department, the RO relied on verification of 
service from the National Personnel Records Center, which in 
April 2009, certified that the Appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United State Armed 
Forces.

As the Veteran's affidavit and those of his comrades, as well as 
the "Certificate of Service," fail to satisfy the requirements 
of 38 C.F.R. § 3.203 as acceptable proof of service, as the 
records are not official documents of the appropriate United 
States service department, the documents may not be accepted by 
the Board as verification of service for the purpose of 
determining eligibility for VA benefits, including the one- time 
payment from the Filipino Veterans Equity Compensation Fund.

The Appellant has provided no further evidence that would warrant 
a request for recertification from the service department.  
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

As the record does not show that the Appellant had the required 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces, the Appellant is not legally entitled to 
Filipino Veterans Equity Compensation Fund benefits.  American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted 
February 17, 2009); 38 C.F.R. § 3.203(c).  







As the law is dispositive, the claim must be denied because of 
the lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The Appellant is not eligible for Filipino Veterans Equity 
Compensation fund benefits and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


